Citation Nr: 1008140	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  03-26 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depressive disorder, bipolar 
disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied service 
connection for the issues currently on appeal.  

This matter was previously before the Board in February 2006, 
at which time it was remanded for further evidentiary 
development.  The case has returned to the Board and is again 
ready for appellate action.


FINDINGS OF FACT

1.  There is medical evidence of a current psychiatric 
disorder.

2.  The occurrence of stressors to which the Veteran 
attributes symptoms of his psychiatric disorder, to include 
major depressive disorder, bipolar disorder, and PTSD, 
including the claimed in-service stressors of physical 
attacks and assaults based on racial prejudice, is not 
supported by credible evidence.

3.  There is no competent and probative evidence of a link 
between the Veteran's current psychiatric disorder and his 
military service.

4.  There is medical evidence of a current back disorder.

5.  There is evidence of treatment for back pain during 
service that was acute and transitory, and that resolved with 
treatment.

6.  There is probative evidence against a link between the 
Veteran's current back disorder and his military service.

7.  There is medical evidence of current bilateral hearing 
loss.

8.  There is no evidence of hearing loss within one year 
after service or for many years thereafter.

9.  There is probative evidence against a link between the 
Veteran's current hearing loss and his military service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include major depressive 
disorder, bipolar disorder, and PTSD, was not incurred in or 
aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 11315103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in June 2002, July 
2002, January 2007, and August 2008.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the 
RO has provided all notice required by the VCAA as to the 
three elements of notice.  38 U.S.C.A. § 5103(a).  See 
Pelegrini II, Quartuccio, supra.

Moreover, the Board notes that along with the January 2007 
and August 2008 VCAA notice letters, the RO also sent the 
Veteran a PTSD questionnaire secondary to personal trauma, 
which notified the Veteran of the personal-trauma stressor 
element.  In this regard, VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f).  In fact, in 
Bradford v. Nicholson, 20 Vet. App. 200 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 3.304(f) "unequivocally" provides that VA 
cannot deny a PTSD claim without first providing the 
requisite notice discussed above.  See also Patton v. West, 
12 Vet. App. 272, 281-82 (1999) (noting that the RO must send 
the claimant a "special PTSD personal-assault letter" and 
questionnaire to assist VA in identifying alternative sources 
of evidence to establish an in-service stressor).  Finally, 
the Court most recently emphasized that, in claims of service 
connection for PTSD based on in-service personal assault 
pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened 
burden of VCAA notification.  Gallegos v. Peake, No. 05-2920, 
(U.S. Vet. App. December 31, 2008).  In this case, the RO has 
provided the Veteran with the VCAA notice letter required for 
PTSD cases based on in-service assault.  Further, pursuant to 
a February 2006 Board remand, the August 2008 VCAA letter 
also specifically asked the Veteran to provide details 
regarding his alleged in-service stressors and to clarify 
whether he was a victim of physical assaults during service.  

Further, the January 2007 and August 2008 VCAA letters from 
the RO advised the Veteran that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, he has received all required notice in this case, such 
that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the Court held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, additional VCAA 
notice was provided in January 2007 and August 2008, after 
issuance of the initial unfavorable AOJ decision in January 
2003.  However, both the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in June 
2002 and July 2002, followed by subsequent VCAA and Dingess 
notice in January 2007 and August 2008, the RO readjudicated 
the claim in an SSOC dated in December 2009.  Thus, the 
timing defect in the notice has been rectified.  In any 
event, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  The RO also has 
attempted to obtain alternative documents regarding the 
Veteran's alleged in-service stressors.  Further, the Veteran 
has submitted numerous statements in support of his claim.  
He also has been provided VA examinations in connection with 
his claims for service connection for a back disorder and 
bilateral hearing loss.  

The Board also acknowledges the lack of a VA examination 
regarding the etiology of the Veteran's psychiatric disorder; 
however, such an examination is unnecessary in this case.  In 
this regard, VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  In this case, although there is 
sufficient evidence of a current diagnosis of, and treatment 
for, a psychiatric disorder, there is insufficient evidence 
of in-service stressors, as the Veteran asserts. See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  Further, there is no medical evidence 
indicating a link between any current disorder on appeal and 
service or the continuity of symptomatology of disability 
since service.  Thus, the second and third elements of 
McLendon are not met and a VA examination to establish a 
nexus is not required.  

Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its February 2006 remand.  Specifically, 
the RO was instructed to obtain the Veteran's complete SPRs; 
request that the Veteran provide more specific details 
regarding his alleged in-service stressors, including whether 
he was a victim of physical assaults, and dates and locations 
of any and all alleged stressors; request that the Veteran 
provide any potential alternative sources for supporting 
evidence of such reports; request any supporting evidence 
from alternative sources identified by the Veteran; send a 
summary of all unverified claimed stressors to the U.S. Army 
and Joint Services Records Research Center (JSRRC) for 
verification of the stressors; if any alleged stressors are 
verified, provide the Veteran with a VA psychiatric 
examination to determine the nature and etiology of any 
psychiatric disorder; and provide the Veteran with VA 
examinations of his back and ears to determine the nature and 
etiology of any back disorder and hearing loss.  The Board 
finds that the RO has complied with these instructions by 
sending to the Veteran VCAA letters in January 2007 and 
August 2008 for specific details of his alleged in-service 
stressors, including whether or not he was a victim of 
physical assaults; sending a request to the Wilford Medical 
Center at Lackland Air Force Base in Texas for any in-service 
treatment records; sending a request to the JSRRC for 
verification of alleged in-service stressors; and providing 
the Veteran VA examinations of his back and ears.  In this 
regard, a June 2009 Department of Air Force response 
indicated that STRs older than five years were no longer 
available.  Further, a review of the claims file reveals that 
the RO secured and associated with the claims file the 
Veteran's complete SPRs and that the VA examination reports 
dated in November 2009 and December 2009 substantially comply 
with the Board's February 2006 remand directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis and other organic diseases of the nervous 
system, such as sensorineural hearing loss).  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that, when a condition may be diagnosed 
by its unique and readily identifiable features, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Psychiatric Disorder, to Include major depressive 
disorder, bipolar disorder, and PTSD

In this case, the Veteran maintains that his current 
psychiatric problems, including major depressive disorder, 
bipolar disorder, and PTSD, are the result of exposure to 
several in-service stressors.  See NOD dated in May 2003 and 
PTSD questionnaire dated in August 2008.

Here, the Veteran's psychiatric disorder claim is predicated, 
in part, on allegations of a sexual assault while he was in 
the military.  He claims he received brutal treatment due to 
racial prejudice while he was in service, including a racial 
riot in which he was involved and as a result of which he was 
detained for 30 days in correctional custody.  During 
correctional custody, he was subject to hazing and cruel and 
unusual punishment.  He also reported being beaten with M-16s 
by white officers.  He further reported enduring physical 
assaults and attacks due to racial prejudice.  Finally, the 
Veteran reported that he was assigned to guard body bags and 
witnessed white personnel vandalizing the body bags.  See VA 
treatment records dated in July 2002 and August 2002; the 
Veteran's statements dated in January 2004 and August 2005; 
PTSD questionnaire dated in September 2006.  

As mentioned, the first, and perhaps most fundamental, 
requirement for any service-connection claim is proof the 
Veteran currently has the claimed disability.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning this, 
post-service VA  treatment records document that the Veteran 
has been assessed with various psychiatric disorders, 
including polysubstance abuse, major depressive disorder with 
psychotic features, substance-induced mood disorder.  See VA 
treatment records dated in July 1999, February 2002, March 
2002, April 2003, and June 2003.  Thus, it is evident that 
the Veteran currently has a psychiatric disorder.  
Consequently, the determinative issue is whether any of these 
conditions is somehow attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

A review of the Veteran's STRs shows they are negative for 
any complaint, treatment, or diagnosis of a psychiatric 
disorder.  His separation examination in October 1975 is also 
negative for any diagnosis of a psychiatric disorder.  
Furthermore, despite the Veteran's assertions of in-service 
stressors of physical attacks and assaults due to racial 
prejudice, there is no evidence of any treatment for injuries 
due to such attacks.  His SPRs also fail to substantiate his 
contentions of alleged duty to guard body bags, racial 
prejudice from his superiors or fellow service members, or 
assaults and attacks based on race.  Although SPRs show that 
the Veteran was, in fact, detained for 30 days under 
correctional custody, records show that it was due to his 
failure to obey a direct order and not due to racial 
prejudice.

Post-service, the first medical evidence of a psychiatric 
disorder was in July 1999, when the Veteran was assessed with 
substance-induced mood disorder.  See VA treatment record 
dated in July 1999.  Subsequently, VA treatment records 
document various other assessments of psychiatric disorders, 
including depression, dysthymia, and major depressive 
disorder with psychotic features.  He has continuously 
received treatment for his psychiatric disorder since his 
initial diagnosis.  

As to a nexus between the Veteran's current psychiatric 
disorder and his active military service, the claims file 
contains no documentation showing such a link.  Specifically, 
despite the Veteran's assertion that he endured physical 
assaults and attacks from other military officers because of 
racial prejudice, incurring injuries, his STRs and SPRs fail 
to support this assertion.  His post-service treatment 
records are also completely devoid of any suggestion of a 
connection between his current psychiatric disorder and his 
military service.  In fact, various VA psychiatric treatment 
records, and the Veteran himself, have indicated that his 
psychiatric disorder may be due to his substance abuse or the 
death of his wife in the 1970s.  See, e.g., VA treatment 
records dated in July 1999 and June 2003.  Furthermore, the 
Board finds inconsistencies between the Veteran's report of a 
motorcycle accident at the time of his in-service treatment 
for back pain in September 1974 and his report of a physical 
attack as the cause to his back problems to a November 2009 
VA examiner.  He also has indicated that, while in service, 
he was treated for unexplained injuries that were due to 
racial prejudice, such as an injury to his eye after walking 
into an aircraft, which he had previously attributed to 
hearing loss and his failure to hear movement of the 
aircraft.  See, e.g., the Veteran's statements dated in June 
2002 and August 2005.  Thus, the Board finds the Veteran's 
statements regarding the causes of his in-service injuries 
incredible due to these inconsistencies; thus, the Board, in 
turn, finds the Veteran's assertions of a nexus between his 
current psychiatric disorder and his alleged in-service 
stressors incredible.  Given that there is no contrary 
medical evidence of record suggesting a nexus between the 
Veteran's current psychiatric disorder and his military 
service, including his alleged in-service stressors, the 
Board finds that these medical treatment records and the 
Veteran's inconsistent statements regarding the causes of his 
injuries are entitled to great probative weight and provide 
negative evidence against the claim.  
        
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a psychiatric 
disorder, and the claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B.  Back Disorder

In this case, the Veteran contends that his back disorder 
resulted from an attack he sustained during service.  See, 
e.g., addendum to notice of disagreement (NOD) dated in May 
2003.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a VA examination in November 2009 
diagnosed degenerative joint disease and degenerative disc 
disease L5-S1 motion segment with low back pain.  See VA 
examination report dated in November 2009.  VA psychiatric 
treatment records dated in April 2003 and May 2003 also noted 
a diagnosis of mild scoliosis.  See VA treatment record dated 
in April 2003 and May 2003.  Thus, there is sufficient 
evidence of a current back disorder.  Consequently, the 
determinative issue is whether the Veteran's back disorder is 
somehow attributable to his military service.  See Watson, 4 
Vet. App. at 314; Maggitt, 202 F.3d at 1375; D'Amico, 209 
F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 
F.3d at 1308.   
 
In-service, STRs show that the Veteran complained of, and was 
treated for, low back pain on several occasions in September 
1974.  He reported being involved in a motorcycle accident 
eight months prior to September 1974, but sustained no back 
injury from the accident.  On another occasion in September 
1974, he also reported history of an old injury.  Subsequent 
STRs show no follow-up checkups or treatment for back 
symptomatology.  His separation examination in October 1975 
also showed a normal spine.  

Post-service, although the Veteran alleges that he has 
experienced symptomatology of his back since discharge from 
service, objective medical evidence does not bear out his 
assertions.  Specifically, VA and private treatment records 
show no complaints or treatment for a back disorder.  Only an 
April 2003 VA psychiatric treatment record noted mild 
scoliosis.  It was not until the VA examination in November 
2009 that the Veteran was diagnosed with degenerative joint 
disease and degenerative disc disease.  See VA treatment 
record dated in April 2003; VA examination report dated in 
November 2009.  In this regard, although he is competent to 
report worsening symptoms since service, the Veteran's lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any back problems until over two 
decades after discharge from service.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Furthermore, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000).  It follows, therefore, that the 
presumption of in-service incurrence for arthritis is 
inapplicable in this case.  38 U.S.C.A. §§ 1101, 1112(a)(1); 
38 C.F.R. §§  3.307(a)(3), 3.309.  The Board also finds no 
evidence of non-chronic back disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current back disorder and 
his active military service, the findings of the November 
2009 VA examiner provide strong evidence against the claim.  
During the VA examination, the Veteran pinpointed an in-
service attack by fellow shore patrol officers who were white 
and a fall at a skating rink as the causes for his back 
disorder.  After reviewing the claims file and examining the 
Veteran, the VA examiner indicated that the information in 
the Veteran's STRs concerning back pain does not establish 
any chronicity or any relationship between the Veteran's in-
service back pain and his current back disorder.  Thus, the 
VA examiner concluded that the Veteran's back disorder is 
less likely as not related to service.  Rather, the VA 
examiner opined that the current back disorder is more likely 
related to aging and attrition.  See VA examination report 
dated in November 2009.  Since there is no contrary medical 
examination of record, the Board finds that this report is 
entitled to great probative weight and provides negative 
evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced back problems over time, he 
is not competent to render an opinion as to the medical 
etiology of his current back disorder, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

C.  Bilateral Hearing Loss

With respect to the Veteran's bilateral hearing loss, he 
contends that his hearing loss was incurred in service.  See 
e.g., addendum to notice of disagreement (NOD) dated in June 
2003.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As already discussed, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, a December 2009 VA audiogram assessed the 
Veteran with bilateral hearing loss.  The December 2009 
audiogram results for both ears showed pure tone thresholds, 
in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
20
35
40
LEFT
10
15
30
45
55

Speech recognition score was 100 percent in both ears.  See 
VA examination report dated in December 2009.  Thus, there is 
sufficient evidence of current bilateral hearing loss. 

In service, STRs reveal uninterpreted audiogram findings from 
April 1975 that appear to show evidence of left ear hearing 
loss.  However, STRs reveal no complaints of, or treatment 
for, bilateral hearing loss.  The Veteran's October 1975 
separation examination also showed normal hearing in both 
ears.

Post-service, despite contentions by the Veteran that he has 
been suffering from hearing loss since discharge from 
service, medical records show only one VA treatment record in 
which hearing impairment in the left ear was noted.  See VA 
treatment record dated in April 2003.  The Veteran was not 
formally diagnosed with hearing loss until the aforementioned 
December 2009 VA examination.  This diagnosis came after a 
period of approximately 34 years since discharge from 
service.  In that regard, as mentioned above, the Federal 
Circuit Court has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson, 230 F.3rd at 1333.  Furthermore, aside from 
the audiology examination in December 2009, there is no 
medical evidence that the Veteran ever made any complaints 
regarding hearing problems or received any treatment for 
hearing loss.  Thus, although the Veteran is competent to 
report difficulty hearing since the time of discharge, his 
lay statements as to continuity of symptomatology are 
outweighed by the available medical evidence showing no 
complaints or objective indication of hearing loss until 
decades after discharge, indications that support the finding 
that there is no evidence of hearing loss right after 
discharge.  It follows, therefore, that the Board finds no 
evidence of hearing loss or other chronic disease within one 
year after the Veteran's separation from service.  Therefore, 
the presumption of in-service incurrence for sensorineural 
hearing loss is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. 
§§  3.307(a)(3), 3.309.  The Board also finds that there is 
no evidence of non-chronic hearing loss in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current bilateral hearing 
loss and his active military service, the findings of the 
December 2009 VA audiology examiner provide strong evidence 
against the claim.  Specifically, the VA examiner noted that 
the Veteran's hearing appeared to be normal upon enlistment 
and discharge, with no other information regarding the 
Veteran's hearing noted during service.  Thus, with regard to 
the April 1975 audiogram results showing moderate left ear 
hearing loss, the VA examiner concluded that those results 
were transient and may have been affected by outside 
confounding factors, such as equipment malfunction, operator 
error, or even a transient conductive hearing loss.  Thus, he 
concluded that the Veteran's current bilateral hearing loss 
is less likely as not cause by noise exposure during service.  
See VA examination report dated in December 2009.  Since 
there is no contrary medical examination of record, the Board 
finds that this report is entitled to great probative weight 
and provides negative evidence against the claim.  

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced diminished hearing over 
time, he is not competent to render an opinion as to the 
medical etiology of his current bilateral hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a psychiatric disorder, to include 
major depressive disorder, bipolar disorder, and PTSD, is 
denied.

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


